       Case 5:20-cv-04084-EFM-TJJ Document 31-1 Filed 03/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK,                           )
            Plaintiff,                    )
            V.                            )
STATE OF KANSAS,                          )
LEGISLATIVE ADMINISTRATIVE                )
SERVICES,                                 )
      and                                 ) Ci il Action No. _5:20-c -04084-EFM-TJJ_
TOM DAY, in his official capacit as       )
Director of Legislati e Administrati e    )
Ser ices,                                 )
            Defendants.                   )
________________________________          )


                                INDEX OF EXHIBITS


            E hibit #1: Affida it b Plaintiff Chris Ha lmark
            E hibit #2: 2018 Kansas Legislation Tracker
